DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/03/2022 has been entered.  Claims 1-4, 6-12, 14-19 and 22-23 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/03/2022.
It is noted that the amended claims do not have sufficient legibility for visual recognition and consideration. Applicant is reminded that legibility requires a high contrast, with black lines and a white background.  If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or copying, the Office may require the entire specification, including the claims, or any part thereof, be rewritten.  See MPEP 608.01 and 37.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the doffing location as recited in claims 1-4, 6-12, 14-19 and 22-23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a structure in Fig. 3 and an airfoil in Fig. 9.  Further, it is unclear which structure reference character “120” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "separating, using an air deflector assembly positioned between the lickerin roll and the saber roll, the plurality of fibers from an air supply until after a doffing location".
Claim Objections 
Claims 3, 7, 11 and 18-19 are objected to because of the following informalities:
In claim 3, line 2, "providing for" appears to read "providing"; 
In claim 7, the status identifier should read "Currently Amended" instead of "Original" because the claim has been amended;
In claim 11, the status identifier should read "Currently Amended" instead of "Previously Presented" because the claim has been amended;
In claim 18, line 4, "lickerin" appears to read "the lickerin";
Claim 19 appears to depend from claim 18 as it recites the limitation "the second space", which is set forth in claim 18 instead of claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-12, 14-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "separating, using an air deflector assembly positioned between the lickerin roll and the saber roll, the plurality of fibers from an air supply until after a doffing location", which renders the claim indefinite.  It is unclear what Applicants means due to the phrase "until after a doffing location".  The term "until" is commonly defined as "used as a function word to indicate continuance (as of an action or condition) to a specified time" per the Merriam-Webster Dictionary.  Does Applicant mean separating the plurality of fibers before a doffing location, after a doffing location, at a doffing location or any combinations?  In addition, the original disclosure does not clearly set forth where the doffing location is.  Therefore it is unclear what Applicant is claiming.  Further clarification of the claim language is required.  For examination purposes, the limitation has been construed to be separating the plurality of fibers from an air supply before a doffing location.
	Claim 6 recites the limitation "keep the air supply and the plurality of fibers separated until after the doffing location", which renders the claim indefinite.  It is unclear what Applicants means due to the phrase "until after a doffing location".  The term "until" is commonly defined as "used as a function word to indicate continuance (as of an action or condition) to a specified time" per the Merriam-Webster Dictionary. Does Applicant mean separating the plurality of fibers before a doffing location, after a doffing location, at a doffing location or any combinations?  In addition, the original disclosure does not clearly set forth where the doffing location is.  Therefore it is unclear what Applicant is claiming.  Further clarification of the claim language is required.  For examination purposes, the limitation has been construed to be keep the air supply and the plurality of fibers separated before a doffing location".

	Claim 16 recites the limitation "wherein rotation of the lickerin doffs the plurality of fibers from the lickerin", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to claim a process of using.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to", "adapted to", or "when in use".
	Claim 17 recites the limitation "the air supply and the plurality of fibers are separated until after the doffing location", which renders the claim indefinite.  It is unclear what Applicants means due to the phrase "until after a doffing location".  The term "until" is commonly defined as "used as a function word to indicate continuance (as of an action or condition) to a specified time" per the Merriam-Webster Dictionary. Does Applicant mean separating the plurality of fibers before a doffing location, after a doffing location, at a doffing location or any combinations?  In addition, the original disclosure does not clearly set forth where the doffing location is.  Therefore it is unclear what Applicant is claiming.  Further clarification of the claim language is required.  For examination purposes, "the air supply and the plurality of fibers are separated before the doffing location".
	Claim 19 recites the limitation "one of: an airfoil…", which renders the claim indefinite.  The phrase "one of" means that there should be at least another structure in addition to "an airfoil"; however, the claim fails to set forth another structure.  It is further noted that compared with the original claim 17, the amended claim 17 is missing a portion of text at the end.  If Applicant is intended to delete the portion of text, the text of any deleted matter must be shown 
Claims 2-4, 7-12, 14-15, 17-19 and 22-23 each depend from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-8, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 3,972,092 A, hereinafter "wood '092").
	Regarding claim 1, Wood '092 discloses a method of forming a random fiber web using a pneumatic fiber feeding system (a method of forming a random fiber web using a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the method comprising: 
providing a plurality of moveable apparatuses including a lickerin and a feeder (lickerin 303 and feed roll 300; fig. 6; col. 11, ll. 61-65), the lickerin configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (figs. 6-8; col. 12, ll. 3-11; claim 1);
separating, using an air deflector assembly (knee 280; fig. 6; col. 12, ll. 3-14) positioned between the lickerin roll and the saber roll (at least a portion of knee 280; see fig. 6), the 
doffing the plurality of fibers from the lickerin at the doffing location within the system (figs. 6-8; col. 12, ll. 3-11; claim 1); 
communicating an air supply to entrain the plurality of fibers with the air supply after the doffing  (fibers doffed from the lickerin are carried by the air stream through venturi section 308 of duct 310 to condensing chamber 324; fig. 6; col. 12, ll. 3-21); and 
collecting the plurality of fibers from the air supply to form the random fiber web (fibers deposited on conveyor 326 to form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10).  
Regarding claim 2, Wood '092 discloses the method of claim 1, and further discloses the method further comprising controlling the amount of the air supply to at least one of the doffing location and downstream of the doffing location as defined by a direction of flow of the air supply (by adjusting slide 374; fig. 6; col. 12, ll. 51-58).
Regarding claim 3, Wood '092 discloses the method of claim 2, and further discloses wherein controlling an amount of air supply includes providing for one or more of a damper, a nose bar extension, an airfoil and one or more passages (adjustable apertures 372; fig. 6; col. 12, ll. 44-51) in a housing (bin 282; fig. 6; col. 12, ll. 3-15) of the system.
Regarding claim 4, Wood '092 discloses the method of claim 1, and further discloses the method further comprising positioning the doffing location and trajectory of the doffing to reduce contact of the air supply and the plurality of fibers with components of the system when the plurality of fibers are entrained and prior to the collecting (the doffing location is at the venturi section 308, and a gradually widened condensing chamber 324 is capable of entraining 
Regarding claim 6, Wood '092 discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising: 
a feeder (feed roll 300; fig. 6; col. 11, ll. 61-65); 
a lickerin (lickerin 303; fig. 6; col. 11, ll. 61-65) configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder and configured to doff the plurality of fibers from the lickerin (figs. 6-8; col. 12, ll. 3-11; claim 1); 
a channel (ducts 310 and 324, together forming a channel; fig. 6; col. 12, ll. 3-21) communicating an air supply (an air stream; fig. 6; col. 12, ll. 3-9) to a space adjacent the lickerin (venturi section 308; fig. 6; col. 12, ll. 3-9), the space including a doffing location where the doff of the plurality of fibers from the lickerin occurs (adjacent to lickerin roll 303 in venturi section 308; fig. 6; col. 12, ll. 3-14);
a collector (conveyor 326 to collect fibers and form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10) positioned to capture the plurality of fibers once doffed into the air supply (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the plurality of fibers forming the random fiber web on the collector (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10); and
  a deflector assembly (knee 280; fig. 6; col. 12, ll. 3-14) positioned adjacent the lickerin and extending into the space (see fig. 6), wherein the deflector assembly is positioned between the lickerin and the sabor roll (at least a portion of knee 280; see fig. 6) to keep the air supply and the plurality of fibers separated until after the doffing location (see fig. 6).
Regarding claim 7, Wood '092 discloses the system of claim 6, and further discloses wherein the channel downstream of the doffing location (duct 324; fig. 6; col. 12, ll. 15-21) as 
Regarding claim 8, Wood '092 discloses the system of claim 7, and further discloses wherein a first end (an upper end; sees figs. 6, 8) of the first plate extends past at least a majority of a doffer bar (doffing bar 390 is an extension of lower wall 378; fig. 8; col. 13, ll. 10-13) to adjacent the lickerin (see figs. 6, 8).
Regarding claim 11, Wood '092 discloses the system of claim 6, and further discloses the system further comprising one or more passages (apertures 376; figs. 6, 8; col. 12, ll. 59-66) that communicate with the channel downstream of the doffing location (figs. 6, 8; col. 12, ll. 59-66), the one or more passages configured to allow both an amount of supplied air to pass therethrough and allow an amount of an ambient air to pass therethrough and into the channel (two-way air flow exists; figs. 6, 8; col. 12, ll. 59-66).  
	Regarding claim 12, Wood '092 discloses the system of claim 11, and further discloses wherein the one or more passages are formed by one of the first plate (wall 378; figs. 6, 8; col. 12, ll. 59-66), a second plate, a side housing or a drum.
Regarding claim 14, Wood '092 discloses the system of claim 6, and further discloses the system further comprising a nose bar assembly (nose bar 302; figs. 6, 8; col. 11, ll. 61-65) positioned between the lickerin (lickerin 303 and feed roll 300; fig. 6) and a deflector assembly (knee 280; fig. 6; col. 12, ll. 3-14), and wherein the nose bar assembly is configured to extend the doffing location past the feed roll (see fig. 8) and into a second space defined between lickerin and the deflector assembly (see fig. 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") further in view of Gotchel (US 4,064,600 A).
Regarding claim 15, Wood '092 discloses the system of claim 6, but Wood '092 does not disclose wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into a second space.  However, Gotchel teaches a pneumatic fiber feeding system for forming a random fiber web (apparatus 10 for forming a non-woven fibrous web; fig. 1; col. 3, ll. 5-15; col. 4, ll. 41-48) comprising an airfoil (flap 94; figs. 1-2; col. 10, ll. 15-26) positioned in a channel (conduit 92; figs. 1-2; col. 10, ll. 15-19), the airfoil configured to be selectively moveable toward and away from a deflector assembly (adjustable in any desired orientation, thus being selectively movable toward and away from deflector 86; figs. 1-2; col. 10, ll. 15-26) to selectively allow for passage of at least a portion of an air supply into a doffing space (fiber release zone 18 that is adjacent to drum 14; figs. 1-2; col. 4, ll. 41-54; col. 10, ll. 15-26).  Wood '092 and Gotchel are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system as disclosed by Wood '092, with wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into the doffing space, i.e., the .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") in view of Miller (US 3,768,120 A)
Regarding claim 16, Wood '092 discloses a pneumatic fiber feeding system for forming a random fiber web (a pneumatic delivery system; fig. 6; col. 2, ll. 35-43; col. 10, ll. 52-61; claim 1), the system comprising: 
a plurality of moveable apparatuses including a lickerin and a feeder (lickerin 303 and feed roll 300; fig. 6; col. 11, ll. 61-65), the lickerin configured to remove a plurality of fibers from a fibrous mat delivered to adjacent the lickerin by the feeder (figs. 6-8; col. 12, ll. 3-11; claim 1), wherein rotation of the lickerin is configured to doff the plurality of fibers from the lickerin (figs. 6-8; col. 12, ll. 3-11; claim 1); 
a channel (ducts 310 and 324, together forming a channel; fig. 6; col. 12, ll. 3-21) communicating an air supply (an air stream; fig. 6; col. 12, ll. 3-9) to a space adjacent the lickerin (venture section 308; fig. 6; col. 12, ll. 3-9), the space including a doffing location where the doff of the plurality of fibers from the lickerin occurs (adjacent to lickerin roll 303 in venturi section 308; fig. 6; col. 12, ll. 3-14); 
a collector (conveyor 326 to collect fibers and form web W; fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10) positioned to capture the plurality of fibers once doffed into the main air supply (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10), the plurality of fibers forming the random fiber web on the collector (fig. 6; col. 12, ll. 3-21; col. 13, ll. 6-10); and 
Wood '092 does not disclose the system comprising a drum, wherein the drum has the one or more passages therethrough, the passages communicably coupled to the atmosphere, 
Regarding claim 17, Wood '092 and Miller, in combination, disclose the system of claim 16, and Wood '092 further discloses the system further comprising a deflector assembly (knee 280; fig. 6; col. 12, ll. 3-14) positioned adjacent the lickerin and extending into the space (see fig. 6), wherein the deflector plate is positioned to keep the air supply and the plurality of fibers separated until after the doffing location (see fig. 6).
Regarding claim 18, Wood '092 and Miller, in combination, disclose the system of claim 17, and Wood '092 further discloses the system further comprising a nose bar assembly (nose bar 302; figs. 6, 8; col. 11, ll. 61-65) positioned between the lickerin (lickerin 303 and feed roll .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") and Miller (US 3,768,120 A) and further in view of Gotchel (US 4,064,600 A).
Regarding claim 19, Wood '092 and Miller, in combination, disclose the system of claim 17, but Wood '092 does not disclose wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into the second space.  However, Gotchel teaches a pneumatic fiber feeding system for forming a random fiber web (apparatus 10 for forming a non-woven fibrous web; fig. 1; col. 3, ll. 5-15; col. 4, ll. 41-48) comprising an airfoil (flap 94; figs. 1-2; col. 10, ll. 15-26) positioned in a channel (conduit 92; figs. 1-2; col. 10, ll. 15-19), the airfoil configured to be selectively moveable toward and away from a deflector assembly (adjustable in any desired orientation, thus being selectively movable toward and away from deflector 86; figs. 1-2; col. 10, ll. 15-26) to selectively allow for passage of at least a portion of an air supply into a doffing space (fiber release zone 18 that is adjacent to drum 14; figs. 1-2; col. 4, ll. 41-54; col. 10, ll. 15-26).  Wood '092 and Gotchel are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system as disclosed by Wood '092, with wherein the system further comprising: an airfoil positioned in the channel, the airfoil configured to be selectively moveable toward and away from the deflector assembly to selectively allow for passage of at least a portion of the air supply into the doffing space, i.e., the second space, as taught by Gotchel, in order to provide an additional air-flow .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") in view of Wood (US 3,768,119 A, hereinafter "Wood '119").
	Regarding claim 22, Wood '092 discloses the system of claim 6, but does not disclose the system further comprising a damper positioned in the channel and configured to be selectively moveable toward and away from a saber roll to selectively allow for passage of at least a portion of the supply air around a part of the saber roll that does not interface with the lickerin.  However, Wood '119 teaches a pneumatic fiber feeding system for forming a random fiber web (fig. 1; col. 1, ll. 49-53; claim 1), the system comprising a damper (adjustable flap-valve 405; fig. 1; col. 2, ll. 5-19) positioned in a channel (air duct 400; fig. 1; col. 2, ll. 1-4) and configured to be selectively moveable toward and away from a saber roll (saber roll 360; fig. 1; col. 2, ll. 1-4) to selectively allow for passage of at least a portion of a supply air around a part of the saber roll (fig. 1; col. 2, ll. 14-19) that does not interface with a lickerin (lickerin 155; fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Wood '092, with wherein the system further comprising a damper positioned in the channel and configured to be selectively moveable toward and away from a saber roll to selectively allow for passage of at least a portion of the supply air around a part of the saber roll that does not interface with the lickerin, as taught by Wood '119, in order to provide means to control the proportion of air passing under the saber (Wood '119; col. 2, ll. 14-19).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 3,972,092 A, hereinafter "Wood '092") and Miller (US 3,768,120 A) and further in view of Wood (US 3,768,119 A, hereinafter "Wood '119").
Regarding claim 23, Wood '092 and Miller, in combination, disclose the system of claim 17, but Wood '092 does not disclose wherein the system further comprising a damper positioned in the channel and configured to be selectively moveable toward and away from a saber roll to selectively allow for passage of at least a portion of the supply air around a part of the saber roll that does not interface with the lickerin.  However, Wood '119 teaches a pneumatic fiber feeding system for forming a random fiber web (fig. 1; col. 1, ll. 49-53; claim 1), the system comprising a damper (adjustable flap-valve 405; fig. 1; col. 2, ll. 5-19) positioned in a channel (air duct 400; fig. 1; col. 2, ll. 1-4) and configured to be selectively moveable toward and away from a saber roll (saber roll 360; fig. 1; col. 2, ll. 1-4) to selectively allow for passage of at least a portion of a supply air around a part of the saber roll (fig. 1; col. 2, ll. 14-19) that does not interface with a lickerin (lickerin 155; fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Wood '092, with wherein the system further comprising a damper positioned in the channel and configured to be selectively moveable toward and away from a saber roll to selectively allow for passage of at least a portion of the supply air around a part of the saber roll that does not interface with the lickerin, as taught by Wood '119, in order to provide means to control the proportion of air passing under the saber (Wood '119; col. 2, ll. 14-19).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments with respect to the amended claims 1-4, 6-12, 14-19 and 22-23 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732